Per Curiam
C.T. appeals the judgment terminating parental rights to her six children. She contends the evidence was insufficient to support termination on the grounds of abuse and neglect, failure to rectify, and parental unfitness. She also argues the evidence was insufficient to find that termination of her parental rights is in the children's best interest. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the circuit court's judgment.
AFFIRMED. Rule 84.16(b)